Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 16 August 2021 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. No Claims have been canceled.
2. No new Claims have been added.
3. Claims 1-3 and 5 have been amended. 
4. Remarks drawn to rejections under 35 USC 103.
5. An affidavit under rule 1.132 by Akiko Tsuchida.
	Claims 1-8 are pending in the case.
	In claims 1 and 3 limitation regarding the pH range has been added. Claim 2 has been amended to recite that the precipitation step and pH-increasing step are done simultaneously. Support is seen at page 8, lines 3-10 and 15-18 in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (WO 02/0854949 A1; cited in IDS filed 07/24/2019; of record) in view of Otoshi et al (US 8,101,108; of record).
process for preparing hypromellose phthalate (as in claim 1) wherein hydroxypropylmethyl cellulose (hypromellose) is esterified with phthalic anhydride (carboxybenzoylating agent as in step 1 in claim1) in the presence of acetic acid (an aliphatic carboxylic acid as in step 1, claim 1) to obtain a solution containing the phthalate derivative. Water is added to the mixture to precipitate the product, the mixture stirred and then finally filtered after washing with water again (steps 2 and 4 in claim 1; Examples 1-2 at pages 6-7). Cho et al does not teach neutralization with a basic substance (step 3 in claim 1) and the limitations of claims 2-8.
Otoshi et al, drawn to a process for preparing a similar ester of cellulose (acetate propionate derivative) teaches washing the product with a basic solution of calcium hydroxide until the pH is 7 (col. 21, lines 35-39; neutralization as in step 3 in claim 1 and limitation of claims 4 and 6-8-alkali metal hydroxide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to arrive at the instant process in view of the combined teachings of the prior art since the process steps used in the instant process are individually taught in the art.
One of ordinary skill in the art would be motivated to use the claimed process, especially incorporating the neutralization step taught by Otoshi et al in the process of Cho et al since Cho et al teaches that free phthalic acid and residual acetic acid are impurities that must be removed. Presence of these impurities in the reaction product mixture renders the drying process very hard. The presence of the acidic impurities also leads to other problems (page 2). Removing the acidic impurities via neutralizing with a base would ensure that the residual acidic impurities are completely neutralized to give a neutral product. It would be obvious to the artisan to neutralize the suspension to a pH value to 6.90 (as in claims 3 and 5) since the prior art teaches neutralizing 

Response to Applicant’s Remarks
	Applicant as traversed the rejection of the claims under 35 USC 103 arguing that:
	The method of Otoshi involves the use of sulfuric acid as a catalyst, thereby differing from the method of the present invention. The calcium hydroxide in its method is used to neutralize the sulfate group. In the instant method , mixing the suspension with a basic substance yields a suspension having a pH of from 3.90 to 5.00 in the pH-increasing step, which unexpectedly improves the washability for removing carboxylic acid compounds such as acetic acid and phthalic acid. In Table 2, the contents of phthalic acid and acetic acid are decreased in Examples 1-5 in comparison to those in Comparative example 1, in which the basic substance is not added, i.e., pH is not increased to the range of from 3.90 to 5.00. It is considered that this is because HPMCP particles become less adhesive due to pH increasing treatment, thereby preventing the particles from agglomerating each other, and making impurities less susceptible to being trapped in the particles (page 15, lines 12-15). Neither Cho nor Otoshi teach or suggest raising the pH of the suspension to a range of 3.90-5.00. Neither reference teaches improvement in washability achieved by raising the pH. This unexpected result overcomes obviousness. Otoshi teaches complete neutralization to pH 7 and provides no motivation or expectation of success for raising the pH to the claimed range.

	Applicant’s remarks and the Miki Declaration have been considered but are not found to be persuasive.
	The method of Cho and Otoshi are similar in that both are drawn to making cellulose esters wherein an –O-C(=O)- ester bond is formed. The method of producing cellulose acetate propionate comprises use of sulfuric acid as a catalyst, which can result in sulfate moiety being added to the cellulose. The calcium hydroxide added also neutralizes any acidic impurity that may be present in addition to reducing the sulfur content. The production of HPMCP may not require sulfuric acid as a catalyst. The process uses phthalic anhydride and acetic acid as catalyst. Phthalic acid and the acetic acid used as catalyst would still be present as impurities, which have to be removed. The artisan will recognize that the use of a base like calcium hydroxide is still needed to remove the acid impurities in addition to neutralizing the sulfate group. Presence of these impurities in the reaction product mixture renders the drying process very hard. The presence of the acidic impurities also leads to other problems as taught by Cho. Hence, there is a suggestion and motivation to remove acidic impurities using a base.

	Applicant has argued that raising the pH to the range of 3.90-5.00 unexpectedly improves washability for removing carboxylic acids like acetic and phthalic acids as shown in Examples 1-5, comparative example and the results in Table 2. In Table 2, in comparative example 1 the pH is 3.85 and the phthalic acid content and acetic acid content are 0.26% by weight and 0.43% by weight respectively. In Examples 1-5 the pH has been taken up to 4.67, 4.44, 4.33 and 4.24. The phthalic acid content has gone down to 0.15% by wt (lowest) and acetic acid content has gone down to 0.39 weight %. The reduction in acidic impurities seen in Examples 1-5 in the specification is not significant on comparing the results seen in comparative example 1 and the result seen in Experiment 1 and Table A in the Declaration. The result seen for acetic acid is even more insignificant. 
	Applicant has stated in their arguments regarding the result seen that it is considered that this is because HPMCP particles become less adhesive due to pH increasing treatment, thereby preventing the particles from agglomerating each other, and making impurities less susceptible to being trapped in the particles (Specification-page 15, lines 12-15). At page 15, if one reads further, it is stated that another factor for improved washability is considered to be enhanced solubility of the carboxylic acid compounds in water by the neutralization step (lines 15-17). If this is the case then more of the acidic impurities should have dissolved in water and should have 
The combined teachings of the prior art do render the instant claims obvious. The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be 
Claims 1-8 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of copending Application No. 16/521,253 (‘253) in view of Cho et al (WO 02/0854949 A1; cited in IDS filed 07/24/2019; of record) and further in view of Otoshi et al (US 8,101,108; of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Instant Claim 1 is drawn to a process for making hypromellose phthalate via esterification of hypromellose with a carboxybenzoylating agent in the presence of an aliphatic carboxylic acid, precipitating the hypromellose phthalate, neutralizing the suspension with a basic solution and washing the hypromellose phthalate contained in the neutralized suspension. Dependent claims 2-8 recite limitations regarding steps 2 and 3 of the process being conducted simultaneously and limitations regarding the pH and the basic substance to be used.
Claim 1 of ‘253 is drawn to a method for producing hypromellose acetate succinate via esterification of hypromellose using a acetylating agent and a succinoylating agent in the presence of an aliphatic carboxylic acid, followed by precipitation by adding water, neutralization with a basic substance and washing the neutralized solution. Dependent claims 2-8 recite limitations that are seen in claims 2-8 of the instant application.
The copending claims of ‘253 differ from the instant claims in that the instant claims are drawn to a process for making hypromellose phthalate, whereas the ‘253 is drawn to a process for making hypromellose acetate succinate. 
.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant’s Remarks
Regarding the double patenting rejection(s) of record applicants have requested that they be held in abeyance until allowable subject matter is indicated. Applicant will consider filing a terminal disclaimer at that time. The filing of a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s/patents claims is necessary. Since neither has been made of record the rejection is being maintained. 

Conclusion
Pending claims 1-8 are rejected

THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623